Exhibit 10.1

Form of Cash Right – Addendum to Restricted Stock Award Agreement

[Letter Date]

FName MI. LName

Title

As of October 30, 2014 (the “Record Date”), Sears Holdings Corporation (the
“Company”) distributed to each shareholder one transferable Subscription Right
for every 85.1872 outstanding shares of common stock owned by that stockholder,
to purchase up to $625 million in aggregate principal amount of 8% senior
unsecured notes (due 2019) and warrants to purchase shares of its common stock
(Rights Offering). Each Subscription Right entitled its holder to purchase from
the Company their pro-rata portion of the $625 million aggregate principal
amount of notes and warrants being sold by the Company.

Pursuant to action taken by the Company under the Sears Holdings Corporation
2006 Stock Plan and the 2013 Stock Plan (the “Plans”), instead of a distribution
of such Subscription Rights with respect to any unvested shares of restricted
stock awarded under the Plan as of the Record Date, a cash right (“Cash Right”)
has been approved. Based on the unvested restricted shares awarded to you under
the applicable Restricted Stock Award Agreement, you are hereby awarded the Cash
Right(s) indicated below in lieu of any and all rights you would otherwise have
had to Subscription Rights with respect to such unvested restricted shares. Any
Cash Right is subject to the same vesting requirements and other terms set forth
in the Restricted Stock Award Agreement(s) applicable to the unvested restricted
shares.

 

Date of Grant

   Unvested Restricted Shares      Cash Right      Vesting Date

Month Day, Year

     X,XXX       $ XX.XX       Month Day, Year

OR

 

Date of Grant

   Unvested Restricted Shares      Cash Right(s)      Vesting Date

Month Day, Year

     X,XXX       $ XX.XX       Month Day, Year

Month Day, Year

     X,XXX       $ XX.XX       Month Day, Year

 

SEARS HOLDINGS CORPORATION   By:   Dean Carter Title:   VP, Talent and Human
Capital Services